DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. The amendments to claims 15 and 16 overcome the rejections. The rejections under 112(b) of claims 15 and 16 have been withdrawn. 
Applicant's arguments with respect to the rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues that certain limitations of claim 6 cannot be practically performed in the human mind, such as determining whether the first contact and the second contact exceeds the first threshold and the second threshold, respectively, and that this technology of claim 6 cannot be performed in the human mind. This is not persuasive, because nothing in the claim language precludes a person from making this determination in their mind. The act of determining could be as simple as making a yes/no decision, which can be performed in the human mind. Applicant also argues that the limitations of claim 6 are integrated into a practical application because an amount of data that is acquired for the at least one biometric measurement can be reduced. This is not persuasive because the alleged improvement is still an abstract idea and has not yet been shown to result in an improvement in technology and thus be a practical application.
Applicant’s arguments with respect to the rejections of claim 6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2018/0235542, hereinafter Yun.
Applicant’s arguments with respect to the rejection of claim 32 under 35 U.S.C. 103 have been fully considered but are not persuasive. Applicant argues that claim 32 has been amended in the same manner as claim 1 and that for at least this reason, claim 32 is patentable over the cited references for at least the same reasons set forth with regards to the rejection of claim 1. This is not found persuasive. For clarity, the Examiner assumes the references to claim 1, which is cancelled, are a simple typo and the intention is to refer to claim 6. However, claim 32 has not been amended in the same manner as claim 6. Claim 6 contains the limitation “in response to determining the first contact exceeds the first threshold,” and all of Applicant’s arguments for claim 6 are based on the inclusion of this limitation and whether it is taught by the prior art.  Claim 32 does not contain this limitation, and so one cannot make arguments for patentability based on this limitation. Additionally, the actual amendments to claim 32 are found to be taught by the prior art (see 103 rejection below).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 33, the limitation “wherein providing instructions to the person to adjust the first contact in response to determining the first contact does not exceed the first threshold comprises providing instructions to the person to move the first input source from a first location on the first electrode to a second location on the first electrode” is new matter. This limitation was not present in the originally filed claims, drawings, or specification.
Regarding claim 34, the limitation “wherein providing instructions to the person to adjust the second contact in response to determining the second contact does not exceed the second threshold comprises providing instructions to the person to move the second input source from a first location on the second electrode to a second location on the second electrode” is new matter. This limitation was not present in the originally filed claims, drawings, or specification.
Regarding claim 35, the limitation “determining the data for the at least one biometric measurement has been acquired for at least a threshold amount of time; and providing instructions to the user to remove at least one of the first input source from the first electrode or the second input source from the second electrode in response to determining the data for the at least one biometric measurement has been acquired for at least the threshold amount of time” is new matter. This limitation was not present in the originally filed claims, drawings, or specification.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-8, 12-16, and 32-35 are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 6 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 6 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “determining a first contact formed between a first electrode of a wearable device and a first input source of a person wearing the wearable device, determining whether the first contact exceeds a first threshold, the first threshold indicative of a quality of data received from the first contact, providing instructions to the person to adjust the first contact in response to determining the first contact does not exceed the first threshold, providing instructions to the person to engage a second electrode of the wearable device with a second input source of the person in response to determining the first contact exceeds the first threshold, determining whether the second contact exceeds a second threshold, the second threshold indicative of a second quality of data received from the second contact, providing instructions to the person to adjust the second contact in response to determining the second contact does not exceed the second threshold, providing instructions to maintain the first contact and the second contact in response to determining the first contact exceeds the first threshold and the second contact exceeds the second threshold, and acquiring, via the first contact and the second contact, data for at least one biometric measurement.” This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper.  The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application.  That is, there appears to be no tangible improvement in a technology as a result of this claimed subject matter.  Instead, the claim language just appears to be a way of acquiring data from contacts, and acquisition of data is not a tangible product, it is information.  As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more.  The additional elements are “the first electrode positioned within a form factor of the wearable device”, “the second electrode positioned within the form factor of the wearable device”, and “the second electrode being electrically isolated from the first electrode.” However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by para [0003] of US 2018/0035910 A1 to Conchell Añó. Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 6 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
Claim 12 recites “determining at least one physical property of a user forming the first and second contacts”, which simply further limits the abstract idea of claim 6. The claim also recites “displaying the at least one physical property on a display of the wearable device”, however, this element is not “significantly more” because it is well-known, routine, and/or conventional as evidenced by para [0029] of US 2016/0089081 A1 to Morris.
Claim 15 recites “determining a third contact formed between a third electrode and a third input source, and determining whether the third contact exceeds a third threshold, the third threshold indicative of a third quality of data received from the third contact”, which simply further limits the abstract idea of claim 6. The claim also recites “the third electrode positioned within the form factor of a wearable device”, however, this element is not “significantly more because it is well-known, routine, and/or conventional as evidenced by para [0138] of US 2011/0066007 A1 to Banet.
Claims 7, 8, 13, 14, 16, and 33-35 are rejected for simply further limiting the abstract idea of claim 6.
Claim 32 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 32 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “determining a first contact formed between a first electrode of a wearable device and a first input source of a person wearing the wearable device, determining the first contact does not exceed a first threshold, the first threshold indicative of a quality of data received from the first contact, providing instructions to the person to adjust the first contact in response to determining the first contact does not exceed the first threshold, providing instructions to the person to engage a second electrode of the wearable device with a second input source of the person, the second input source being different than the first input source, determining whether a second contact formed between the second electrode and the second input source does not exceed a second threshold, the second threshold indicative of a second quality of data received from the second contact, and providing instructions to the person to adjust the second contact in response to determining the second contact does not exceed the second threshold.” This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper.  The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application.  That is, there appears to be no tangible improvement in a technology as a result of this claimed subject matter.  Instead, the claim language just appears to be a way of acquiring data from contacts, and acquisition of data is not a tangible product, it is information.  As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more.  The additional elements are “the first electrode positioned within a form factor of the wearable device”, “the second electrode positioned within the form factor of the wearable device”, and “the second electrode being electrically isolated from the first electrode.” However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by para [0003] of US 2018/0035910 A1 to Conchell Añó. Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 32 fails to recite patent-eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0049696, hereinafter Eom, in view of US 2019/0274563, hereinafter Soli.
Regarding claim 32, Eom teaches a method for acquiring data for at least one biometric measurement (abstract), the method comprising: determining a first contact formed between a first electrode of a wearable device and a first input source of a person wearing the wearable device (Figs. 2A and 2B, electrodes 211, 212, 221, or 222; paras [0009], [0071-0073], [0064]), the first electrode positioned within a form factor of the wearable device (Figs. 2A and 2B); determining the first contact does not exceed a first threshold (paras [0009], [0067-0069], [0071-0073], [0078] Fig. 4, operation S520 - NO), the first threshold indicative of a first quality of data received from the first contact (paras [0065-0069]); providing instructions to the person to engage a second electrode of the wearable device with a second input source of the person (Figs. 8A and 8B, electrodes 211, 212, 221, or 222, paras [0009], [0071-0073], [0064], [0081]), the second electrode positioned within the form factor of the wearable device (Figs. 2A and 2B), the second electrode being electrically isolated from the first electrode (Figs. 2A and 2B, para [0058], input and output electrodes are separate and electrically isolated until the body bridges the electrical gap so that body impedance can be measured), the second input source being different than the first input source (Fig. 3, para [0064]); determining a second contact formed between the second electrode and the second input source does not exceed a second threshold (paras [0009], [0067-0069], [0071-0073], [0078], Fig. 4 operation S520 - NO), the second threshold indicative of a second quality of data received from the second contact (paras [0065-0069]).
Eom does not teach providing instructions to the person to adjust the first contact in response to determining the first contact does not exceed the first threshold or providing instructions to the person to adjust the second contact in response to determining the second contact does not exceed the second threshold.
However, Soli teaches a method for acquiring data for at least one biometric measurement (para [0321]), the method comprising: providing instructions to a person to adjust a contact in response to determining the contact does not exceed a threshold (Fig. 8F, para [0330], message indication 824, Fig. 8O, para [0342], notification message 850, Fig. 8Q, para [0344], Fig. 8R, para [0345]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Eom to include providing instructions to the person to adjust the first contact in response to determining the first contact does not exceed the first threshold and providing instructions to the person to adjust the second contact in response to determining the second contact does not exceed the second threshold, as taught by Soli, in order to request that the user restore the user input on the input device in order to continue with recording, enhance operability of the device, make the user-device interface more efficient by helping the user to provide proper inputs and reducing user mistakes when operating/interacting with the device, which reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently (Soli, paras [0330], [0352], [0357], [0364]).

Claims 6-8, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eom in view of Soli and US 2018/0235542, hereinafter Yun.
Regarding claim 6, Eom teaches a method for acquiring data for at least one biometric measurement (abstract), the method comprising: determining a first contact formed between a first electrode of a wearable device and a first input source of a person wearing the wearable device (Figs. 2A and 2B, electrodes 211, 212, 221, or 222; paras [0009], [0071-0073], [0064]), the first electrode positioned within a form factor of the wearable device (Figs. 2A and 2B); determining whether the first contact exceeds a first threshold (paras [0009], [0067-0069], [0071-0073], Fig. 4), the first threshold indicative of a first quality of data received from the first contact (paras [0065-0069]); providing instructions to the person to engage a second electrode of the wearable device with a second input source of the person (Figs. 8A and 8B, electrodes 211, 212, 221, or 222, paras [0009], [0071-0073], [0064], [0081]), the second electrode positioned within the form factor of the wearable device (Figs. 2A and 2B), the second electrode being electrically isolated from the first electrode (Figs. 2A and 2B, para [0058], input and output electrodes are separate and electrically isolated until the body bridges the electrical gap so that body impedance can be measured); determining whether a second contact formed between the second electrode and the second input source exceeds a second threshold (paras [0009], [0067-0069], [0071-0073], Fig. 4), the second threshold indicative of a second quality of data received from the second contact (paras [0065-0069]); providing instructions to maintain the first contact and the second contact in response to determining the first contact exceeds the first threshold and the second contact exceeds the second threshold (Fig. 9, para [0055]); and acquiring, via the first contact and the second contact, data for at least one biometric measurement (Fig. 4, abstract, paras [0006], [0048], [0049], [0055-0058]).
Eom does not teach providing instructions to the person to adjust the first contact in response to determining the first contact does not exceed the first threshold, providing instructions to the person to adjust the second contact in response to determining the second contact does not exceed the second threshold, or providing instructions to the person to engage a second electrode of the wearable device with a second input source of the person in response to determining the first contact exceeds the first threshold.
However, Soli teaches a method for acquiring data for at least one biometric measurement (para [0321]), the method comprising: providing instructions to a person to adjust a contact in response to determining the contact does not exceed a threshold (Fig. 8F, para [0330], message indication 824, Fig. 8O, para [0342], notification message 850, Fig. 8Q, para [0344], Fig. 8R, para [0345]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Eom to include providing instructions to the person to adjust the first contact in response to determining the first contact does not exceed the first threshold and providing instructions to the person to adjust the second contact in response to determining the second contact does not exceed the second threshold, as taught by Soli, in order to request that the user restore the user input on the input device in order to continue with recording, enhance operability of the device, make the user-device interface more efficient by helping the user to provide proper inputs and reducing user mistakes when operating/interacting with the device, which reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently (Soli, paras [0330], [0352], [0357], [0364]).
Eom and Soli do not teach providing instructions to the person to engage a second electrode of the wearable device with a second input source of the person in response to determining the first contact exceeds the first threshold (emphasis added).
However, Yun teaches determining whether a second contact formed between a second electrode and a second input source exceeds a second threshold (Figs. 3 and 5, step 303, paras [0058] and [0075], detect contact between finger and the front first electrode 111 or the front second electrode 112) in response to determining a first contact exceeds a first threshold (Figs. 3 and 5, step 301, paras [0057] and [0073], detect contact between wrist and the back third electrode 121 or the back fourth electrode 122).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Eom and Soli such that providing instructions to the person to engage a second electrode of the wearable device with a second input source of the person is in response to determining the first contact exceeds the first threshold as a combination of prior art elements of Eom, Soli, and Yun to obtain the predictable result of ensuring appropriate first contact of the device (for example being worn on the wrist) before instructing a user to attempt a measurement.
Regarding claim 7, Eom teaches the method of claim 6, further comprising: determining data acquisition exceeds a predetermined quantity (Fig. 4, paras [0065-0069]), the predetermined quantity determined by the at least one biometric measurement determined by the data (Fig. 4, paras [0065-0069]); and determining the at least one biometric measurement, based at least in part on the data (para [0045]).
Regarding claim 8, Eom teaches the method of claim 7, wherein the at least one biometric measurement comprises at least one of an electrocardiogram (ECG) measurement or an electrodermal activity (EDA) measurement (para [0045], ECG).
Regarding claim 12, Eom teaches the method of claim 6, further comprising: determining at least one physical property of a user forming the first and second contacts (para [0045]); and displaying the at least one physical property on a display of the wearable device (paras [0044], [0050], [0054]).
Regarding claim 13, Eom teaches the method of claim 6, wherein the first contact is formed between a wrist and a bottom surface of the wearable device and the second contact is formed between an opposing limb and a top surface of the wearable device (Fig. 3, para [0064]).
Regarding claim 14, Eom teaches the method of claim 6, wherein the first contact is formed between a first finger and the first electrode (para [0064], electrode 221 or 222), formed at a top surface of the wearable device (para [0064]), the second contact is formed between a second finger and the second electrode (para [0064], electrode 221 or 222), formed at the top surface of the wearable device (para [0064]), and the wearable device, via data acquired from the first and second contacts, obtains an EDA measurement (para [0064], body impedance, para [0045]).
Regarding claim 15, Eom teaches the method of claim 6, further comprising: determining a third contact formed between a third electrode and a third input source of the person (electrodes 211, 212, 221, or 222; paras [0009], [0071], [0064]), the third electrode being positioned within the form factor of the wearable device (Figs. 2A and 2B); determining whether the third contact exceeds a third threshold (paras [0009], [0067-0069], [0071-0073], Fig. 4), the third threshold indicative of a third quality of data received from the third contact (para [0065-0069]).
Regarding claim 16, Eom teaches the method of claim 6, wherein the instructions to the person to adjust the first contact include at least one of a textual message, an auditory sound, or tactile feedback (Fig. 8A or Fig. 9).

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Eom, Soli, and Yun as applied to claim 6 above, and further in view of US 2018/0064395, hereinafter Shim.
Regarding claim 33, Eom, Soli, and Yun teach the method of claim 6, wherein providing instructions to the person to adjust the first contact in response to determining the first contact does not exceed the first threshold comprises providing instructions to the person to move the first input source from a first location to a second location (Eom Fig. 8A or Soli Fig. 8F).
Eom, Soli, and Yun do not teach wherein providing instructions to the person to adjust the first contact in response to determining the first contact does not exceed the first threshold comprises providing instructions to the person to move the first input source from a first location on the first electrode to a second location on the first electrode.
However, Shim teaches providing instructions to a person to adjust a contact in response to determining the contact does not exceed a threshold comprises providing instructions to the person to move an input source from a first location on an electrode to a second location on the electrode (Fig. 12D, paras [0009] and [0166]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Eom, Soli, and Yun such that wherein providing instructions to the person to adjust the first contact in response to determining the first contact does not exceed the first threshold comprises providing instructions to the person to move the first input source from a first location on the first electrode to a second location on the first electrode, as taught by Shim, in order to guide the user to exactly touch the electrode with their input source (Shim para [0009]).
Regarding claim 34, Eom, Soli, Yun, and Shim teach the method of claim 33, but do not teach wherein providing instructions to the person to adjust the second contact in response to determining the second contact does not exceed the second threshold comprises providing instructions to the person to move the second input source from a first location on the second electrode to a second location on the second electrode. 
However, Shim teaches providing instructions to a person to adjust a contact in response to determining the contact does not exceed a threshold comprises providing instructions to the person to move an input source from a first location on an electrode to a second location on the electrode (Fig. 12D, paras [0009] and [0166]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Eom, Soli, and Yun such that wherein providing instructions to the person to adjust the second contact in response to determining the second contact does not exceed the second threshold comprises providing instructions to the person to move the second input source from a first location on the second electrode to a second location on the second electrode, as taught by Shim, in order to guide the user to exactly touch the electrode with their input source (Shim para [0009]).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Eom, Soli, and Yun as applied to claim 6 above, and further in view of US 2018/0220972, hereinafter Jeong.
Regarding claim 35, Eom, Soli, and Yun teach the method of claim 6, further comprising: determining the data for the at least one biometric measurement has been acquired for at least a threshold amount of time (Eom paras [0021] and [0075]).
Eom, Soli, and Yun do not teach providing instructions to the user to remove at least one of the first input source from the first electrode or the second input source from the second electrode in response to determining the data for the at least one biometric measurement has been acquired for at least the threshold amount of time.
However, Jeong teaches providing instructions to a user to remove an input source from an electrode in response to determining data for at least one biometric measurement has been acquired for at least a threshold amount of time (para [0257]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Eom, Soli, and Yun to include providing instructions to the user to remove at least one of the first input source from the first electrode or the second input source from the second electrode in response to determining the data for the at least one biometric measurement has been acquired for at least the threshold amount of time, as taught by Jeong, as a combination of prior art elements to obtain the predictable result of instructing a user to remove an input source from a detecting element after a measurement time is completed (Jeong para [0257]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./               Examiner, Art Unit 3791                                                                                                                                                                                         
/DANIEL L CERIONI/               Primary Examiner, Art Unit 3791